Case: 21-20229     Document: 00516476441         Page: 1     Date Filed: 09/19/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 19, 2022
                                  No. 21-20229                          Lyle W. Cayce
                                                                             Clerk

   Heather B., Parent, Guardian, and Next Friend of S.S., a Minor with
   Disabilities; Nozar Nick S., Parent, Guardian, and Next Friend of S.S.,
   a Minor with Disabilities; S.S., a minor,

                                                           Plaintiffs—Appellants,

                                       versus

   Houston Independent School District; Pearland
   Independent School District; Texas Education Agency,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:17-CV-3579


   Before Jones, Stewart, and Duncan, Circuit Judges.
   Per Curiam:*
          Plaintiffs-Appellants Heather B. and Nick S. (“Parents”) brought suit
   on behalf of their minor child, S.S., against Defendants-Appellees Houston
   Independent School District (“HISD”), Pearland Independent School


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20229      Document: 00516476441           Page: 2     Date Filed: 09/19/2022




                                     No. 21-20229


   District (“PISD”), and the Texas Education Agency (“TEA”) (collectively,
   “Defendants”), for alleged violations of the Individuals with Disabilities
   Education Act (“IDEA”), 20 U.S.C. §§ 1400 et seq. We affirm the district
   court’s grant of summary judgment in favor of Defendants.

               I. Factual and Procedural Background

                                          A.
          “The IDEA offers federal funds to States in exchange for a
   commitment: to furnish a ‘free appropriate public education’—more
   concisely known as a FAPE—to all children with certain physical or
   intellectual disabilities.” Fry v. Napoleon Cmty. Schs., 137 S. Ct. 743, 748
   (2017) (citing 20 U.S.C. § 1412(a)(1)(A)); see also Endrew F. ex rel. Joseph F. v.
   Douglas Cnty. Sch. Dist. RE-1, 137 S. Ct. 988, 993 (2017); Dall. Indep. Sch.
   Dist. v. Woody, 865 F.3d 303, 309 (5th Cir. 2017). S.S. has been visually
   impaired since her birth in 2007. She lived with her Parents in Houston until
   2014. During the 2009–10 school year, S.S. attended public preschool in
   HISD, which gave her a Full and Individual Evaluation (“FIE”) and
   provided her Parents notice of the IDEA’s procedural safeguards. See 20
   U.S.C. §§ 1414, 1415(d).
          HISD’s evaluation found S.S.’s impairment was a qualifying
   disability, but she was not “functionally blind” because she could use her
   limited vision to learn (rather than using Braille or tactual symbols). HISD
   then held an Admission, Review, and Dismissal (“ARD”) committee
   meeting on January 10, 2010, which determined S.S. was IDEA-eligible,
   developed her Individualized Education Program (“IEP”), and gave her
   Parents another copy of the notice. See, e.g., Endrew F., 137 S. Ct. at 994
   (observing the IEP is the “centerpiece” of IDEA’s “education delivery
   system”); Lauren C. by and through Tracey K. v. Lewisville Indep. Sch. Dist.,




                                           2
Case: 21-20229         Document: 00516476441               Page: 3      Date Filed: 09/19/2022




                                          No. 21-20229


   904 F.3d 363, 367–68 (5th Cir. 2018) (discussing role of ARD committee in
   developing the IEP). The IEP proposed placing S.S. at a preschool program
   for children with disabilities at her public elementary school in Houston. But
   at the end of the school year, her Parents withdrew S.S. from public school
   and enrolled her in a private preschool within HISD boundaries for 2010–11.
   She has not attended HISD since June 2010.
           In June 2014, S.S. and her family moved to Pearland, within the PISD.
   But S.S. continued to attend her private school in Houston. In November
   2015, her Parents contacted the Texas Regional Education Service Center
   (“Region 4”), 1 inquiring about the availability of special education services.
   Region 4 advised them to contact both PISD and HISD. On January 21, 2016,
   Heather B. emailed an HISD employee, Angela Terry, and a PISD employee,
   Jacqueline Yancy, expressing interest “in having [S.S.] receive vision
   services” and asking “how to move forward.” The email explained S.S. was
   low vision and attended a private school in Houston but lived in Pearland.
   Yancy did not respond. She resigned in March 2016 and never forwarded the
   email to anyone at PISD. But Terry responded that same day, telling the
   Parents that if S.S. “is in a private school within HISD and you want her to
   remain there, you can receive an evaluation and limited services if she
   qualifies for them through proportionate agreement.” The Parents affirmed
   their desire to keep S.S. in private school and asked for next steps to get an
   evaluation.
           HISD conducted another FIE in April and May, completing it on May
   25, 2016. HISD then convened an ARD meeting on June 7, 2016, which
   determined that S.S. did not qualify for IDEA services. Because S.S. was


           1
              Regional service centers are state administrative agencies created to assist school
   districts. Tex. Educ. Code §§ 8.001, et seq. They are educational service agencies for IDEA
   purposes. See 20 U.S.C. § 1401(5).




                                                 3
Case: 21-20229        Document: 00516476441             Page: 4      Date Filed: 09/19/2022




                                        No. 21-20229


   going to a new private school for the 2016–17 year, the ARD committee
   recommended another evaluation for the new environment. HISD evaluators
   visited S.S. three times at her new school in August and September 2016. The
   first two visits showed S.S. had “no problem accessing things in the
   environment at that time,” but the third visit revealed S.S. struggling to keep
   up with the material on the board in math class.
           Based on those observations, HISD completed a new FIE on October
   26, 2016. The district found that S.S. was visually impaired, though not
   functionally blind, and would benefit from special education services. The
   ARD committee met again on January 19, 2017 and found S.S. eligible for
   services. But her Parents disagreed with the evaluation’s findings and
   requested an Independent Educational Evaluation (“IEE”). See 20 U.S.C.
   § 1415(b)(1); 34 C.F.R. § 300.502. HISD agreed to pay for an IEE and to
   delay final determination of eligibility until after the IEE was complete. HISD
   commissioned Emily Gibbs, a PISD teacher for the visually impaired, to
   conduct S.S.’s IEE in spring 2017. While HISD’s IEE progressed, the
   Parents emailed PISD on May 15, 2017. 2 PISD responded the next day and
   scheduled a meeting.
           The Parents sought IDEA services through both PISD and HISD in
   May 2017. Gibbs issued her findings for HISD on May 30, 2017. The Parents
   also met with PISD, which agreed at a June 20, 2017 resolution meeting that
   S.S. was eligible for special services and provided her Parents with release
   forms for evaluations. The Parents did not sign the forms until more than a
   month later on July 31.



           2
             Pam Wilson, PISD’s executive director, had not seen the January 2016 email that
   was sent to Yancy. Wilson had PISD’s IT department investigate, and they found Yancy
   did not forward the email to anyone at PISD.




                                              4
Case: 21-20229      Document: 00516476441          Page: 5   Date Filed: 09/19/2022




                                    No. 21-20229


                                         B.
          On June 7, 2017, S.S.’s Parents filed due process complaints against
   HISD and PISD. The gravamen of the complaints was that the districts failed
   to comply with the child-find requirement and other procedural obligations
   under the IDEA. See Spring Branch Indep. Sch. Dist. v. O.W. by Hannah W.,
   961 F.3d 781, 791 (5th Cir. 2020) (discussing “the IDEA’s child find
   requirement”), cert denied., 141 S. Ct. 1389 (2021); see also 20 U.S.C.
   § 1412(a)(3), (a)(10)(A)(ii). Both districts continued to work with the Parents
   after the complaint was filed. As PISD undertook its evaluations that
   summer, HISD held a third ARD meeting on June 27, 2017. There, HISD
   determined S.S. to be eligible for IDEA services. HISD agreed to meet to
   determine their IDEA obligations to S.S. as a student attending a private
   school within HISD while residing in PISD. See, e.g., Woody, 865 F.3d at 309
   (noting “IDEA and its regulations impose obligations on the public-school
   district even for students who are being educated in private schools”) (citing
   20 U.S.C. § 1412(a)(10); 34 C.F.R. §§ 300.130–300.148).
          PISD emailed the Parents on July 18 to schedule another ARD
   meeting, but they did not respond. So, PISD unilaterally scheduled a meeting
   for August 18, 2017, which was delayed for ten days due to disagreement
   between the parties. The meeting was delayed again by Hurricane Harvey
   before reconvening on September 27, 2017. There, the ARD committee
   proposed a new IEP for S.S. that included help from specialists to transition
   S.S. into a PISD public middle school. The Parents again disagreed with this
   plan and requested a due process hearing.

                                         C.

          A Special Education Hearing Officer (“SEHO”) held due process
   hearings to evaluate the Parents’ claims against HISD and PISD. In separate




                                          5
Case: 21-20229      Document: 00516476441           Page: 6   Date Filed: 09/19/2022




                                     No. 21-20229


   decisions, the SEHO ruled in favor of the districts. It concluded that the
   Parents’ claims were largely barred under the applicable one-year statute of
   limitations. To the extent the claims were not time-barred, the SEHO ruled
   that the districts had complied with their child-find obligations.

                                         D.

          On November 21, 2017, S.S.’s Parents filed a complaint in federal
   district court to challenge the SEHO’s ruling as to HISD. They later added
   PISD and TEA as defendants. They sought discovery from TEA on various
   topics. TEA resisted the discovery, moved for a protective order, and moved
   to dismiss the Parents’ claims.

          The district court eventually ruled in favor of the districts and TEA.
   On September 19, 2019, the court granted HISD summary judgment, ruling
   that the claims against it were time-barred and that it had otherwise complied
   with its child-find obligations. After further proceedings before a magistrate
   judge, on March 31, 2021, the district court accepted the magistrate’s
   recommendation to grant PISD and TEA summary judgment as well. S.S.’s
   Parents timely appealed to our court.

                           II. Standard of Review

          In IDEA cases, our standard of review is “more expansive than the
   usual de novo review for summary judgments.” O.W., 961 F.3d at 790
   (quoting E.R. ex rel. E.R. v. Spring Branch Indep. Sch. Dist., 909 F.3d 754, 762
   (5th Cir. 2018)). We review legal questions de novo and factual questions for
   clear error. Ibid. (quoting Woody, 865 F.3d at 309). “Mixed questions should
   be reviewed under the clearly erroneous standard if factual questions
   predominate, and de novo if the legal questions predominate.” Ibid. (quoting
   Seth B. ex rel. Donald B. v. Orleans Par. Sch. Bd., 810 F.3d 961, 967 (5th Cir.




                                           6
Case: 21-20229      Document: 00516476441          Page: 7    Date Filed: 09/19/2022




                                    No. 21-20229


   2016)). Whether a district failed to provide a FAPE or timely comply with its
   child-find requirement are mixed questions reviewed de novo, with “[t]he
   underlying factual determinations . . . reviewed for clear error.” Ibid. (citing
   Krawietz ex rel. Parker v. Galveston Indep. Sch. Dist., 900 F.3d 673, 676 (5th
   Cir. 2018); Woody, 865 F.3d at 390).

                                III. Discussion

          The Parents challenge on several grounds the district court’s
   dismissal of their claims against HISD, PISD, and TEA.

                             A. Statute of Limitations

          As a preliminary matter, we note the district court held that Texas’s
   statute of limitations barred the Parents’ claims that arose more than a year
   prior to June 7, 2017—the filing date of their due process complaint. See
   Tex. Admin. Code § 89.1151(c). Texas law mandates that parents
   request a due process hearing “within one year of the date the parent . . .
   knew or should have known about the alleged action that serves as the basis
   of the request.” Id. The Parents do not challenge this ruling, nor do they
   argue that their claims fall within the statutory tolling provisions. See Tex.
   Admin. Code § 89.1151(d). Thus, our review of the Parents’ appeal is
   limited to alleged actions that arose after June 7, 2016. See Fed. R. App. P.
   28(a)(8)(A); Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (claims not
   properly briefed are waived).

                             B. Claims Against HISD

          The district court found HISD fulfilled its child-find duties for S.S.,
   as a student enrolled in a private school within its boundaries. The Parents




                                          7
Case: 21-20229      Document: 00516476441          Page: 8    Date Filed: 09/19/2022




                                    No. 21-20229


   argue that the district court erred because HISD unreasonably delayed
   finding S.S. eligible for IDEA services. We disagree.
          Although S.S. is not a resident of HISD, HISD has child-find duties
   for children with disabilities attending private school within its boundaries.
   See 34 C.F.R. § 300.131(a) (“Each [school district] must locate, identify, and
   evaluate all children with disabilities who are enrolled by their parents in
   private . . . schools located in the school district.”). Once HISD is on notice
   of “facts . . . likely to indicate a disability,” it must identify, locate, and
   evaluate that private school student within a reasonable time. O.W., 961 F.3d
   at 791. Reasonableness is measured based on the delay between notice and
   the school district’s referral of the student for evaluation. Id. at 793; see
   Woody, 865 F.3d at 320 (considering time period between notice and referral
   for evaluation). A delay is reasonable if the district takes “proactive steps to
   comply with its child find duty” during this intervening period. O.W., 961
   F.3d at 793. Moreover, a school district’s delay is excused if it is not
   attributable to school officials. See Woody, 865 F.3d at 320 (suggesting a
   parent’s delay in returning consent forms is not attributable to the district).
          Once a student is referred for evaluation, a school district must
   complete an FIE within 45 school days of receiving the parents’ written
   consent for the evaluation. 19 Tex. Admin Code § 89.1011(c)(1)
   Following completion of an FIE, the school must then convene an ARD
   committee meeting within 30 calendar days to determine whether the
   student qualifies for IDEA services. Id. § 89.1011(d).
          HISD’s delay in referring S.S. for evaluation was reasonable. HISD
   received two separate notices that S.S. may qualify for IDEA services, but
   only one is relevant here. The Parents initially gave notice of S.S.’s suspected
   disabilities in a January 21, 2016 email to an HISD employee. HISD
   immediately responded and referred her for evaluation in April 2016. But we




                                          8
Case: 21-20229      Document: 00516476441           Page: 9   Date Filed: 09/19/2022




                                     No. 21-20229


   do not decide whether this delay was reasonable because, as discussed, the
   limitations period bars claims for actions prior to June 7, 2016.
          Turning to the second notice, HISD received notice that S.S. may
   qualify for IDEA services on June 7, 2016, when her Parents informed
   administrators that S.S. would be attending a new private school in the fall.
   Although a May 2016 FIE deemed S.S. ineligible for IDEA services, her new
   school environment potentially impacted her IDEA eligibility. After
   receiving this notice, HISD recommended additional evaluations and
   performed three informal observations of S.S. in her new environment once
   school resumed. From these observations, which concluded in September
   2016, HISD referred S.S. for a complete reevaluation and completed an FIE
   in October 2016. These intervening observations, or “proactive steps,” to
   collect information necessary to determine S.S.’s IDEA eligibility show that
   HISD’s delay between notice and referral was reasonable. See Krawietz, 900
   F.3d at 677 (a delay in referring a student for evaluation is reasonable when
   the district takes “proactive steps” throughout that period to “comply with
   its Child Find obligation”).
          After completing an FIE for S.S., HISD fulfilled its other child-find
   duties: it convened an ARD meeting that concluded S.S. qualified for IDEA
   services; it provided a subsequent IEE when the Parents disagreed with the
   ARD’s findings; and it offered revised IDEA services once the IEE
   concluded. See 20 U.S.C. §§ 1414–15.
          In sum, we find no reversible error in the district court’s ruling that
   HISD fulfilled its child-find duties to S.S.




                                          9
Case: 21-20229       Document: 00516476441              Page: 10       Date Filed: 09/19/2022




                                         No. 21-20229


                                  C. Claims Against PISD

           The Parents argue that PISD (1) similarly failed to fulfill its child-find
   duties as to S.S., and (2) failed to provide S.S. with a FAPE. The district court
   correctly rejected both claims.

           First, the district court found that PISD timely satisfied its child-find
   requirements. As with the claims against HISD, we must decide whether
   there was an unreasonable delay between PISD’s notice of S.S.’s suspected
   disabilities and its referral of S.S. for evaluation. We agree with the district
   court that, at the latest, PISD referred S.S. for evaluation on June 20, 2017,
   when it found S.S. eligible for IDEA services and requested parental consent
   for evaluation. So, we must determine when PISD received notice and
   whether the delay between that notice and the referral date was reasonable.

           The district court found PISD had notice in March 2017 when a PISD
   teacher, while working for HISD, performed an IEE. But the Parents contend
   PISD had notice earlier: either in 2014 when S.S. moved to Pearland (located
   within PISD), or, alternatively, in January 2016, when the Parents emailed a
   PISD employee requesting vision services. 3 In our view, however, none of
   these three dates is the relevant one for notice purposes. We conclude instead




           3
              Although Texas’s one-year statute of limitations bars consideration of the
   Parents’ alleged actions that arose prior to June 7, 2016, we can review “events preceding”
   the statute of limitations for “evidence of a child find violation.” O.W., 961 F.3d at 793
   n.11. Since the referral date—June 20, 2017—falls within the statute of limitations, we can
   review when PISD had notice to determine if this referral was timely.




                                               10
Case: 21-20229         Document: 00516476441        Page: 11   Date Filed: 09/19/2022




                                     No. 21-20229


   that PISD did not have adequate notice of S.S.’s suspected disability until
   May 15, 2017.

          The Parents claim PISD had notice as early as 2014 when S.S. moved
   into PISD’s boundaries but remained enrolled in a Houston private school.
   We disagree. “A school district’s child find duty is triggered when the
   district ‘had reason to suspect [the child] had a qualifying disability.’” D.C.
   v. Klein Indep. Sch. Dist., 860 F. App’x 894, 901 (5th Cir. 2021) (quoting
   Woody, 865 F.3d at 320) (alteration in original). S.S.’s move to Pearland—
   while remaining enrolled in a private school in Houston—did not afford
   PISD notice that S.S. was a student within its jurisdiction, let alone that S.S.
   had a disability.

          The Parents also claim PISD had sufficient notice when they copied
   both PISD and HISD administrators on a January 21, 2016 email. But the
   district court concluded the email did not give PISD adequate notice that the
   Parents sought an evaluation for IDEA services. Whether the Parents sought
   an IDEA evaluation is a fact question we review for clear error. See Durbrow
   v. Cobb Cnty. Sch. Dist., 887 F.3d 1182, 1192 (11th Cir. 2018); see also Seth B.,
   810 F.3d at 967 (reviewing “underlying factual determinations” in child-find
   claims for “clear error”). In the email, the Parents explained that S.S.
   attended a Houston private school but lived in Pearland and was interested
   in vision services. When the HISD administrator replied explaining that
   HISD could provide proportionate share services if S.S. remained enrolled in
   private school, the Parents stated they planned to keep S.S. in private school
   and proceeded with the HISD evaluation. Following that exchange, the
   Parents never followed up to ask PISD specifically to perform its own




                                          11
Case: 21-20229       Document: 00516476441              Page: 12      Date Filed: 09/19/2022




                                         No. 21-20229


   evaluation. In light of that, we cannot conclude the district court clearly erred
   in finding that the initial email failed to give PISD effective notice. 4

           We disagree with the district court, however, that PISD had notice of
   S.S.’s suspected disabilities in April 2017 when a PISD teacher, Emily Gibbs,
   conducted an IEE for HISD. Although Gibbs was a PISD teacher, she was
   performing S.S.’s IEE as a private contractor for HISD. In such a role, Gibbs
   is prohibited from sharing S.S.’s personal information to PISD, absent her
   Parents’ consent. See 34 C.F.R. § 300.622(a). Thus, any information Gibbs
   learned about S.S. cannot be imputed to PISD.

           Rather, we conclude that PISD received notice on May 15, 2017, when
   the Parents emailed a PISD administrator to request special education
   services. The very next day, PISD promptly began the identification and
   evaluation process, scheduled a meeting, and referred S.S. for evaluation on
   June 20, 2017. PISD’s approximate one-month delay, while taking proactive
   steps, was well within the boundaries of reasonableness.

           Finally, the Parents contend that PISD failed to timely provide S.S. a
   FAPE, because the school district did not complete her IEP until September
   2017, after the start of the school year. School districts are required to have
   an effective IEP for each eligible student “[a]t the beginning of each school
   year.” 34 C.F.R. § 300.323. But the district court excused PISD’s delay
   because (1) S.S.’s Parents did not return the necessary consent forms until
   July 31 (more than a month after receiving such forms), (2) the Parents had
   to reschedule an August ARD meeting, and (3) the rescheduled meeting was


           4
            The district court also found PISD did not have effective notice because the PISD
   administrator, Jacqueline Yancy, resigned shortly after receiving this email and did not
   forward the email to other PISD administrators. In light of our conclusion here, we need
   not address that alternative finding.




                                              12
Case: 21-20229        Document: 00516476441               Page: 13        Date Filed: 09/19/2022




                                           No. 21-20229


   delayed by Hurricane Harvey. Since the untimely IEP was not attributable to
   PISD’s actions but was instead substantially caused by the Parents’
   tardiness, the district court did not err in finding the delay reasonable. See
   Woody, 865 F.3d at 320 (a three-month delay was not unreasonable where it
   “was not solely attributable to the District” and “neither the District nor the
   parent react[ed] with urgency or with unreasonable delay”).

                                   D. Claims Against TEA.

           The Parents asserted a menagerie of claims against TEA that fall
   under two general categories: (1) TEA has respondeat superior liability for the
   school districts’ failure to find S.S.; (2) TEA systemically failed to coordinate
   with other state agencies to implement state-wide child-find procedures. The
   district court correctly rejected these claims.
           First, even assuming arguendo that TEA may have respondeat superior
   liability for some failure on the school districts’ part to find S.S. under IDEA,
   that would not help the Parents here. 5 As discussed, the district court did not
   err in finding that neither HISD nor PISD failed in their IDEA obligations to
   S.S. Both districts fulfilled IDEA’s child-find obligations and PISD prepared
   an appropriate IEP, ensuring S.S. a FAPE for the 2017-18 school year.
           Second, the Parents’ claim that TEA failed to implement statewide
   child-find procedures fares no better. Specifically, the Parents argue:
   (1) TEA failed to coordinate with other agencies to find disabled students;
   and (2) TEA imposed an 8.5% cap on IDEA-eligible students. To begin with,


           5
             Cf. St. Tammany Parish Sch. Bd. v. Louisiana, 142 F.3d 776, 784–85 (5th Cir. 1998)
   (“[I]n determining whether to allocate . . . costs against the state, or the local, educational
   agency, [courts] should consider ‘the relative responsibility of each agency for the ultimate
   failure to provide a child with a free appropriate public education.’” (quoting Gadsby by
   Gadsby v. Grasmick, 109 F.3d 940, 955 (4th Cir. 1997))).




                                                 13
Case: 21-20229        Document: 00516476441              Page: 14       Date Filed: 09/19/2022




                                         No. 21-20229


   given that neither HISD nor PISD failed in their IDEA duties to S.S., it is
   doubtful whether the Parents would have standing to assert any systemic
   claim against TEA. See Adam J. ex rel. Robert J. v. Keller Indep. Sch. Dist., 328
   F.3d 804, 811 (5th Cir. 2003) (standing requires parties to show that a
   “procedural deficiency resulted in a loss of educational opportunity” or
   some other IDEA-related harm). In any event, the district court found no
   evidence supporting the Parents’ claims against TEA, and on appeal the
   Parents fail to explain why the court clearly erred. 6

                                               IV.

           The district court’s judgment is AFFIRMED.




           6
             The Parents also claim the district court erred by denying their request to depose
   a TEA representative under Federal Rule of Civil Procedure 30(b)(6). We disagree. The
   court based its rulings on an extensive administrative record developed in two separate
   proceedings. A party’s request to introduce “additional” evidence is left to the district
   court’s discretion. E.R. by E.R. v. Spring Branch Indep. Sch. Dist., 909 F.3d 754, 763 (5th
   Cir. 2018) (citation omitted). The Parents fail to show that the district court abused its
   discretion in disallowing the TEA deposition.




                                               14